DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/390,339 on February 25, 2021. Please note: Claims 1 and 11 have been amended, and claims 6 and 18 have been canceled. Claims 1-5, 7-17, 19 and 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 20140184951 A1), hereinafter Yeh, in view of Yang et al. (US 20120276957 A1), hereinafter Yang.

Regarding Claim 1, Yeh teaches:
A display device (FIG. 13), comprising: 
a first substrate (FIG. 13: 110); 
a second substrate (141) provided opposite the first substrate (FIG. 13: 141 provided opposite 110), wherein the second substrate has a display area (R1) and a non-display area (R2) (See FIG. 13); 
(241) provided on the first substrate, wherein the icon sensor is completely disposed in the non-display area (See FIG. 14; See paragraph [0044], lines 12-16); 
a conductive material (150) provided between the first substrate and the second substrate (See FIG. 13: 150 provided between 110 and 141); and 
a first conductive pad (P2/P4) provided on the second substrate (See FIGS. 13 and 15: P2/P4 provided on 141); 
wherein the icon sensor is electrically connected to the first conductive pad on the second substrate through the conductive material (See paragraph [0045], lines 8-16);
wherein the conductive material is located between the icon sensor and the first conductive pad (See FIGS. 14 and 15: in the plan view, 150 is located between 241 and P2/P4 in the vertical direction), and
wherein the second substrate (141), the conductive material (150) and the first conductive pad (P2/P4) are at least partially overlapped in a normal direction of the display device (See FIG. 13: 141, 150 and P2/P4 are all at least partially overlapped in a normal direction of the display device).
	Yeh does not explicitly teach (see elements emphasized in italics):
	wherein the second substrate, the conductive material, the icon sensor and the first conductive pad are at least partially overlapped in a normal direction of the display device.
However, in the same field of endeavor, devices with touch detection (Yang, Abstract), Yang teaches:
	wherein a second substrate (312), a conductive material (420) and an icon sensor (400) are at least partially overlapped in a normal direction of a display device (See FIG. 7: 312, 420 and 400 are at least partially overlapped in a normal direction of a display device).
Yeh contained a device which differed from the claimed device by the substitution of the second substrate, the conductive material, and the first conductive pad are at least partially overlapped in a normal direction of the display device, but not the icon sensor. Yang teaches the substituted element of the second substrate, the conductive material, and the icon sensor overlapping. Their functions were known in the art to provide connections between the icon sensor and touch sensing circuitry (See Yeh, paragraph [0044]; See Yang, paragraph [0160]). The location of the icon sensor taught by Yeh could have been substituted with the location of the icon sensor taught by Yang and the results would have been predictable and resulted in layering the icon (As shown with 400 and 420 in FIG. 7 of Yang) instead of connecting 241 to 150 via connecting lines 232C as shown in FIG. 14 of Yang, resulting is a shorter conducting path for touch sensing.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Yeh in view of Yang teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh teaches:
The display device of claim 1, wherein the non-display area is provided with an integrated-circuit element (FIG. 13: 171) (See paragraph [0039], lines 5-6), and the first conductive pad is electrically connected to the integrated-circuit element (See paragraph [0039], lines 7-14).

Regarding Claim 5, Yeh in view of Yang teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh teaches:
The display device of claim 1, wherein the conductive material has a first end point and a second end point, the first end point is connected to the icon sensor, and the second end point is connected to the first conductive pad (See paragraph [0045], lines 8-16) (See FIG. 13: 150 has a first end point (top end point) and a second end point (bottom end point), the first end point is connected to the icon sensor 241, and the second end point is connected to the first conductive pad P2/P4).

Regarding Claim 7, Yeh in view of Yang teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh teaches:
The display device of claim 1, further comprising a third substrate (142) provided between the first substrate and the second substrate (See FIG. 13: 142 provided between 110 and 141), wherein the third substrate comprises a color filter layer (See paragraph [0036], line 43).

Regarding Claim 8, Yeh in view of Yang teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh teaches:
(See FIGS. 13 and 15: P2/P4 provided in the non-display area R2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Yang as applied to claim 1 above, and further in view of Wu (US 20140375907 A1).

Regarding Claim 3, Yeh teaches:
The display device of claim 1, wherein the second substrate has a side facing away from the first substrate (See FIG. 13: 141 has a side (bottom side) facing away from 110) and is provided with an integrated-circuit element (FIG. 13: 171) (See paragraph [0039], lines 5-6), and the integrated-circuit element is electrically connected to the first conductive pad (See paragraph [0039], lines 7-14).
Yeh does not explicitly teach (see elements emphasized in italics):
the second substrate has the side facing away from the first substrate and provided with an integrated-circuit element, and the integrated-circuit element is electrically connected to the first conductive pad by a chip-on-film technique.
However, in the same field of endeavor, display devices (Wu, Abstract), Wu teaches:
	A second substrate has a side facing away from a first substrate (See FIG. 4A: 42 has a left side facing away from 41) and provided with an integrated-circuit element (FIG. 4A: 48 is provided on the left side of 42), and the integrated-circuit element is electrically connected to a sensor (43) by a chip-on-film technique (See paragraph [0102], lines 2-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Yeh) so the second substrate has a side facing away from the first substrate and provided with an integrated-circuit element, and the integrated-circuit element is electrically connected to the first conductive pad by a chip-on-film technique. In other words, since Wu teaches a sensor analogous to the icon sensor of Yeh connected to the integrated-circuit element, and Yeh teaches that the first conductive pad is connected to the icon sensor, by implementing the teaching of Wu, Yeh would teach the claim limitations.  Doing so would reduce material cost, and decrease the space occupied by the connecting components for the integrated-circuit element (See Wu, paragraph [0102], last three lines).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Yang as applied to claim 1 above, and further in view of Pyoun (US 20160202812 A1) and Seo et al. (US 20170025615 A1), hereinafter Seo.

Regarding Claim 4, Yeh does not explicitly teach:
The display device of claim 1, wherein the conductive material has an electrical resistivity ranging from 10-10 Ω*m to 10-1 Ω *m inclusive.
However, in the same field of endeavor, display devices (Pyoun, Abstract), Pyoun teaches:
A conductive material (FIG. 2: 50) includes gold (See paragraph [0042]).
Furthermore, in the same field of endeavor, display devices (Seo, paragraph [0001]), Seo teaches:
	A conductive material made of gold has an electrical resistivity ranging from 10-10 Ω*m to 10-1 Ω *m inclusive (See paragraph [0231]: a conductive material having a resistivity equal to 1*10-2 Ω *cm = 10-4 Ω *m includes Au).
Yeh contained a device which differed from the claimed device by the substitution of the conductive material not explicitly having an electrical resistivity ranging from 10-10 Ω*m to 10-1 Ω *m inclusive. Pyoun and Seo teach the substituted element of a conductive material made of gold, which has an electrical resistivity ranging from 10-10 Q*m to 10-1 Q*m inclusive. Their functions were known in the art to conduct electrical signals. The conductive metal taught by Yeh could have been substituted with a conductive metal having a specific electrical resistivity, as taught by Pyoun and Seo and the results would have been predictable and resulted in the conductive material having a specific electrical resistivity.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Yang as applied to claim 1 above, and further in view of Yoshiyama (US 20110227847 A1).

Regarding Claim 9, Yeh does not explicitly teach:

However, in the same field of endeavor, display devices (Yoshiyama, paragraph [0002]), Yoshiyama teaches:
a polarization layer (810) provided between a first substrate (90) and a second substrate (50) (See FIG. 2).
Yeh contained a device which differed from the claimed device by the substitution of the display device without a polarization layer provided between the first substrate and the second substrate. Yoshiyama teaches the substituted element of a polarization layer provided between the first substrate and the second substrate. Their functions were known in the art to provide display functions while providing sensing functions in peripheral areas of a display device (See Yeh, paragraph [0044], lines 12-16; See Yoshiyama, paragraph [0047]). The display device without a polarization layer taught by Yeh could have been substituted with the display device with a polarization layer provided between the first substrate and the second substrate, as taught by Yoshiyama and the results would have been predictable and resulted in the display device including an additional polarization layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Yeh) by adding a polarization layer provided between the first substrate and the second substrate (as taught by Yoshiyama). Doing so would have provided polarization to light emitted from the front side of the display device (the light emission side where display light is emitted) (See Yoshiyama, paragraph [0027], lines 1-4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Yang, and in further view of Yoshiyama as applied to claim 1 above, and further in view of Ishizaki et al. (US 20140168152 A1), hereinafter Ishizaki.

Regarding Claim 10, Yeh in view of Yang, and in further view of Yoshiyama teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh in view of Yang, and in further view of Yoshiyama teaches:
(See Yeh, paragraph [0045], lines 8-16) (See Yeh, FIG. 13: 150 is in contact with the icon sensor 241, and the first conductive pad P2/P4. Furthermore, as discussed above, Yeh was modified to include the polarization layer between the first substrate and the second substrate. According to this modification, the polarization layer would be provided on 142B in FIG. 13 of Yeh. Therefore, the conductive material 150 would also be in electrical contact with the polarization layer via P3, 250 and P5)
	Yeh in view of Yang, and in further view of Yoshiyama does not explicitly teach (see elements emphasized in italics):
wherein the conductive material is a silver paste, and the silver paste is in contact with the polarization layer.
However, in the same field of endeavor, display devices (Ishizaki, Abstract), Ishizaki teaches:
A conductive material (FIG. 11: 50) is a silver paste (See paragraph [0115], lines 1-4 and 30-31), and the silver paste is in contact with a sensor (TDL), a polarization layer (See FIG. 7: 35) and a first conductive pad (7) (See FIG. 11: 50 in contact with TDL and 7; See also FIG. 7: since 35 is in contact with TDL and 50 is directly on top of TDL, as shown in FIG. 11, 50 is also in contact with 35).
Yeh in view of Yang, and in further view of Yoshiyama contained a device which differed from the claimed device by the substitution of the conductive material is in contact with the icon sensor, the polarization layer and the first conductive pad, but the conductive material is not explicitly a silver paste. Ishizaki teaches the substituted element of a conductive material that is a silver paste. Their functions were known in the art to conduct electrical signals between sensors and conductive pads. The conductive material taught by Yeh in view of Yang, and in further view of Yoshiyama could have been substituted with a conductive metal that is a silver paste, as taught by Ishizaki and the results would have been predictable and resulted in conducting electrical signals between the icon sensor and first conductive pad using a silver paste.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 11, 12, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Yoshiyama.

Regarding Claim 11, Yeh teaches:
A display device (FIG. 13), comprising: 
a first substrate (FIG. 13: 110); 
a second substrate (141) provided opposite the first substrate (FIG. 13: 141 provided opposite 110); and 
an icon sensor (241) provided on the first substrate and disposed corresponding to an area outside a display area of the second substrate (See FIG. 14; See paragraph [0044], lines 12-16); 
wherein the second substrate is provided with a first conductive pad (P2/P4) See FIGS. 13 and 15: P2/P4 provided on 141), the first substrate is provided with a conductive element (See FIG. 13: 232C(130) in combination with P6/P7 provided on 110), the icon sensor is electrically connected to the conductive element (See FIG. 14: 241 connected with 232C(130) in combination with P6/P7), and the conductive element is electrically connected to the first conductive pad through a conductive material (FIG. 13: 150) (See paragraph [0045], lines 8-16), and 
wherein, when viewed in a display direction, the icon sensor and the second substrate are overlapped (See FIGS. 13-15: 241 and 141 are overlapped when viewed in a display direction);
wherein the conductive material is located between the conductive element and the first conductive pad (See FIGS. 14 and 15: in the plan view, 150 is located between 232C(130) in combination with P6/P7 and P2/P4 in the vertical direction), and
wherein the second substrate (141), the conductive material (150), the conductive element (232C(130) in combination with P6/P7) and the first conductive pad (P2/P4) are at least partially overlapped in a normal direction of the display device (See FIGS. 13-15: 141, 150, 232C(130) in combination with P6/P7 and P2/P4 are all at least partially overlapped in a normal direction of the display device).
Yeh does not explicitly teach:
the icon sensor disposed corresponding to an area outside the second substrate;
wherein, when viewed in a display direction, the icon sensor and the second substrate are not overlapped.
However, in the same field of endeavor, display devices (Yoshiyama, paragraph [0002]), Yoshiyama teaches:
(38) disposed corresponding to an area outside a second substrate (50) (See FIG. 2: 38 disposed corresponding to an area outside 50);
wherein, when viewed in a display direction, the icon sensor and the second substrate are not overlapped (See FIG. 2: when viewed in a display direction, 38 and 50 are not overlapped).
Yeh contained a device which differed from the claimed device by the substitution of the icon sensor being disposed corresponding to an area outside a display area of the second substrate and overlapped with the second substrate when viewed in a display direction, instead of being disposed corresponding to an area outside the second substrate, wherein, when viewed in a display direction, the icon sensor and the second substrate are not overlapped. Yoshiyama teaches the substituted element of an icon sensor and second substrate being disposed in the claimed manner. Their functions were known in the art to provide sensing functions in peripheral areas of a display device (See Yeh, paragraph [0044], lines 12-16; See Yoshiyama, paragraph [0047]). The positioning of the icon sensor relative to the second substrate taught by Yeh could have been substituted with the positioning taught by Yoshiyama and the results would have been predictable and resulted in the icon sensor being disposed on a portion of the first substrate that extends beyond the second substrate.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 12, Yeh in view of Yoshiyama teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh teaches:
The display device of claim 11, wherein a non-display area is provided with an integrated-circuit element (FIG. 13: 171) (See paragraph [0039], lines 5-6), and the first conductive pad is electrically connected to the integrated-circuit element (See paragraph [0039], lines 7-14).

Regarding Claim 15, Yeh in view of Yoshiyama teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh teaches:
The display device of claim 11, wherein the second substrate has a display area (R1) having a plurality of display arrays (See FIGS. 13 and 14: R1 may be divided into any number of display arrays (e.g., quadrants of display arrays)) and a non-display area (R2) being a border area of a display array substrate (See FIGS. 13 and 14: R2 is a border area of a display array substrate 141).

Regarding Claim 16, Yeh in view of Yoshiyama teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh teaches:
The display device of claim 15, wherein the first conductive pad is provided on the non-display area (See FIGS. 13 and 15: P2/P4 provided on the non-display area R2).

Regarding Claim 17, Yeh in view of Yoshiyama as combined above does not explicitly teach:
The display device of claim 11, further comprising a polarization layer provided between the first substrate and the second substrate.
However, Yoshiyama teaches further:
a polarization layer (810) provided between a first substrate (90) and a second substrate (50) (See FIG. 2).
Yeh in view of Yoshiyama as combined above contained a device which differed from the claimed device by the substitution of the display device without a polarization layer provided between the first substrate and the second substrate. Yoshiyama teaches the substituted element of a polarization layer provided between the first substrate and the second substrate. Their functions were known in the art to provide display functions while providing sensing functions in peripheral areas of a display device (See Yeh, paragraph [0044], lines 12-16; See Yoshiyama, paragraph [0047]). The display device without a polarization layer taught by Yeh in view of Yoshiyama as combined above could have been substituted with the display device with a polarization layer provided between the first substrate and the second substrate, as taught by Yoshiyama and the results would have been predictable and resulted in the display device including an additional polarization layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Yeh in view of Yoshiyama as combined above) by adding a polarization layer provided between the first substrate and the second substrate (as taught by Yoshiyama). Doing so would have provided polarization to light emitted from the front side of the display device (the light emission side where display light is emitted) (See Yoshiyama, paragraph [0027], lines 1-4).

Regarding Claim 19, Yeh in view of Yoshiyama teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh teaches:
The display device of claim 11, further a third substrate (142) provided between the first substrate and the second substrate (See FIG. 13: 142 provided between 110 and 141).

Regarding Claim 20, Yeh in view of Yoshiyama teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh teaches:
The display device of claim 19, wherein the third substrate comprises a color filter layer (See paragraph [0036], line 43).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Yoshiyama as applied to claim 11 above, and further in view of Wu.

Regarding Claim 13, Yeh in view of Yoshiyama teaches all of the elements of the claimed invention, as stated above. Furthermore, Yeh teaches:
The display device of claim 11, wherein the second substrate has a side facing away from the first substrate (See FIG. 13: 141 has a side (bottom side) facing away from 110) and is provided with an integrated-circuit element (FIG. 13: 171) (See paragraph [0039], lines 5-6), and the integrated-circuit element is electrically connected to the first conductive pad (See paragraph [0039], lines 7-14).
Yeh does not explicitly teach (see elements emphasized in italics):
the second substrate has the side facing away from the first substrate and provided with an integrated-circuit element, and the integrated-circuit element is electrically connected to the first conductive pad by a chip-on-film technique.
However, in the same field of endeavor, display devices (Wu, Abstract), Wu teaches:
(See FIG. 4A: 42 has a left side facing away from 41) and provided with an integrated-circuit element (FIG. 4A: 48 is provided on the left side of 42), and the integrated-circuit element is electrically connected to a sensor (43) by a chip-on-film technique (See paragraph [0102], lines 2-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Yeh in view of Yoshiyama) so the second substrate has a side facing away from the first substrate and provided with an integrated-circuit element, and the integrated-circuit element is electrically connected to the first conductive pad by a chip-on-film technique. In other words, since Wu teaches a sensor analogous to the icon sensor of Yeh connected to the integrated-circuit element, and Yeh teaches that the first conductive pad is connected to the icon sensor, by implementing the teaching of Wu, Yeh would teach the claim limitations.  Doing so would reduce material cost, and decrease the space occupied by the connecting components for the integrated-circuit element (See Wu, paragraph [0102], last three lines).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Yoshiyama as applied to claim 11 above, and further in view of Pyoun and Seo.

Regarding Claim 14, Yeh in view of Yoshiyama does not explicitly teach:
The display device of claim 11, wherein the conductive material has an electrical resistivity ranging from 10-10 Ω*m to 10-1 Ω *m inclusive.
However, in the same field of endeavor, display devices (Pyoun, Abstract), Pyoun teaches:
A conductive material (FIG. 2: 50) includes gold (See paragraph [0042]).
Furthermore, in the same field of endeavor, display devices (Seo, paragraph [0001]), Seo teaches:
	A conductive material made of gold has an electrical resistivity ranging from 10-10 Ω*m to 10-1 Ω *m inclusive (See paragraph [0231]: a conductive material having a resistivity equal to 1*10-2 Ω *cm = 10-4 Ω *m includes Au).
Yeh in view of Yoshiyama contained a device which differed from the claimed device by the substitution of the conductive material not explicitly having an electrical resistivity ranging from 10-10 Ω*m to 10-1 Ω *m inclusive. Pyoun and Seo teach the substituted element of a conductive material made of gold, which has an Their functions were known in the art to conduct electrical signals. The conductive metal taught by Yeh in view of Yoshiyama could have been substituted with a conductive metal having a specific electrical resistivity, as taught by Pyoun and Seo and the results would have been predictable and resulted in the conductive material having a specific electrical resistivity.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive in part and moot in part.
	Applicant argues that Yeh doesn’t teach the amended limitations of claim 1 (Remarks, pages 6-7). While the Examiner respectfully submits that Yeh teaches some of the amended limitations, Yang has been introduced the elements not taught by Yeh obvious. Therefore, Applicant’s arguments are moot on the grounds of new rejections.
	Applicant argues that the cited references don’t teach the amended limitations of claim 11 (Remarks, pages 7-8) and argues the following (Remarks, page 8, first paragraph): “However, according to FIG. 13 of Yeh, when viewed in a Z direction, the array substrate 141, the first touch electrode 2305(130), the first conductive adhesive material 150 and the fourth connecting pads P4 are not overlapped (refer to FIG. 13 of Yeh), so that the transmission route of Yeh cannot be reduced. Accordingly, Yeh fails to disclose the new feature "wherein the second substrate, the conductive material, the conductive element and the first conductive pad are at least partially overlapped in a normal direction of the display device" of amended claim 11”.  The Examiner respectfully disagrees. As shown in FIG. 13 of Yeh, the second substrate (141), the conductive material (150), the conductive element (232C(130) in combination with P6/P7) and the first conductive pad (P2/P4) are at least partially overlapped in a normal direction of the display device (See FIGS. 13-15: 141, 150, 232C(130) in combination with P6/P7 and P2/P4 are all at least partially overlapped in a normal direction of the display device). In particular, it is noted that the Examiner is now interpreting 232C(130) in combination with P6/P7 as corresponding to the claimed conductive element (As discussed in paragraph [0045], the corresponding third conductive line 232C, and the corresponding sixth connecting pad P6 are preferably connected to one another and formed monolithically). Based on this 
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692